Citation Nr: 0123570	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  99-15 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to a higher compensation rating under 38 U.S.C. § 
1151 for additional disability resulting from VA medical 
treatment of a left ischial decubitus ulcer.


REPRESENTATION

Appellant represented by:	Mary Kelleher Carr, Attorney 
at Law.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1970 to December 
1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 1999 RO decision which granted compensation 
under 38 U.S.C.A. § 1151 for additional disability resulting 
from VA medical treatment.  In that decision, the RO assigned 
a 30 percent compensation rating for the additional 
disability described as status post posterior left thigh 
fasciocutaneous flap reconstruction and partial osteotomy due 
to left ischial non-healing decubitus ulcer.  In July 1999, 
the RO assigned a 30 percent rating for status post posterior 
left thigh fasciocutaneous flap reconstruction due to left 
ischial non-healing decubitus ulcer, and assigned a 10 
percent rating for postoperative osteotomy with inflammatory 
reaction in the region of the left ischial bone; the combined 
rating for the two disabilities is 40 percent.  The veteran 
appeals for a higher compensation rating.

In November 2000, the Board remanded the veteran's claim so 
that a Board hearing could be conducted at the RO (Travel 
Board hearing).  The veteran testified at a Travel Board 
hearing in March 2001.  At and after the hearing, additional 
evidence was submitted by the veteran and his representative.


REMAND

Since 1972 the veteran has been rated permanently and totally 
disabled for VA  non-service-connected pension purposes, due 
to quadriplegia from a cervical spine injury sustained in a 
post-service motor vehicle accident.  For many years he has 
resided in VA medical facilities due to this condition.

In 1996 the veteran developed a left ischial decubitus ulcer 
(a pressure sore of the left hip area), and this was the 
subject of VA medical and surgical treatment.  During 1996 
and 1997 he had multiple operations for the left ischial 
decubitus ulcer, including left thigh fasciocutaneous flap 
reconstruction and partial osteotomy.  

In September 1997, the veteran claimed compensation under 
38 U.S.C.A. § 1151 for additional disability resulting from 
the VA treatment of the left ischial decubitus ulcer.  His 
claim is governed by the version of 38 U.S.C.A. § 1151 which 
was in effect prior to October 1, 1997.  This law provides 
for payment of compensation for additional disability from VA 
treatment in the same manner "as if" the disability were 
service connected.  As noted, the RO found additional 
disability from VA treatment, consisting of a status post 
posterior left thigh fasciocutaneous flap reconstruction due 
to left ischial non-healing decubitus ulcer (rated 30 
percent), and postoperative osteotomy with inflammatory 
reaction in the region of the left ischial bone (rated 10 
percent).  The veteran maintains that a higher compensation 
rating is warranted.  Ratings for disabilities under 
38 U.S.C.A. § 1151 are done in the same manner as with 
service connected disabilities.  See VAOPGCPREC 4-2001.  

In the judgment of the Board, there is a further VA duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  Under the circumstance of this case, all 
relevant VA medical records should be obtained (which are not 
already in the claims folder) pertaining to the left ischial 
decubitus ulcer and related VA treatment.  A VA examination 
is also warranted to identify the level of additional 
disability which has resulted from VA treatment.

In view of the foregoing, the case is remanded for the 
following action:

1.  The RO should obtain copies of all VA 
medical records, not already in the 
claims folder, pertaining to treatment 
during and since 1996 for the left 
ischial decubitus ulcer.

2.  Thereafter, the veteran should 
undergo a VA compensation examination to 
determine the current level of severity 
of all additional disability which has 
resulted from VA medical and surgical 
treatment for the left ischial decubitus 
ulcer (i.e., disability under 38 U.S.C.A. 
§ 1151).  The claims folder should be 
provided to and reviewed by the doctor in 
conjunction with the examination.  The 
examiner should clearly identify all 
postoperative residuals of the left 
ischial decubitus ulcer, and findings 
should be of sufficient detail to permit 
rating of the condition.  The doctor 
should be informed that the currently 
acknowledged additional disability under 
38 U.S.C.A. § 1151 is described as status 
post posterior left thigh fasciocutaneous 
flap reconstruction due to left ischial 
non-healing decubitus ulcer (rated 30 
percent), and postoperative osteotomy 
with inflammatory reaction in the region 
of the left ischial bone (rated 10 
percent).  The doctor should also be 
asked to identify, from historical 
medical records and current examination 
findings, any other additional disability 
from VA treatment of the left ischial 
decubitus ulcer; any such other 
additional disability should be 
sufficiently described for rating 
purposes. 

3.  Thereafter, the RO should review the 
claim for a higher compensation rating 
under 38 U.S.C. § 1151 for additional 
disability resulting from VA medical 
treatment of a left ischial decubitus 
ulcer.  If the claim is denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.




On remand, the veteran may submit additional evident and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



